                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TERESA GIBSON,
                                                 Case No. 17-12127
              Plaintiff,
v.                                               Paul D. Borman
                                                 United States District Judge

MGM GRAND DETROIT, LLC,

           Defendant.
______________________________/

                                 ORDER
     (1) WITHDRAWING OPINION AND ORDER OF AUGUST 31, 2018, DENYING
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF #28)
         (2) GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

I. INTRODUCTION

        Subsequent to this Court’s hearing on Defendant’s Motion for Summary Judgment

on August 22, 2018, and its Opinion and Order of August 31, 2018, Denying Defendant

Summary Judgment (ECF #28), the United States Court of Appeals for the Sixth Circuit

issued its opinion in Paula McDaniels v. Plymouth-Canton Community Schools (PCCS),

__Fed. App’x__, 2018 WL 5734695, November 1, 2018 (6th Cir. 2018). The McDaniels

Opinion affirmed U.S. District Judge Avern Cohn’s grant of Defendant’s Motion for

Summary Judgment on her claims of gender discrimination under Title VII and

Michigan’s Elliott-Larsen Civil Rights Act (ELCRA), as well as its dismissal of her

FMLA retaliation claim.

        Given the similarity between the facts and the legal issues in McDaniels and the

                                             1
instant case, on November 15, 2018, this Court ordered “Briefing on the Relevance to this

Case” of the McDaniels opinion. (ECF #42) On November 29, 2018, Defendant MGM

Grand Detroit filed its brief (ECF #44), and on December 12, 2018, Plaintiff Teresa

Gibson filed her brief. (ECF #45)

       The Court, having read the Sixth Circuit McDaniels opinion, the parties’ post-

McDaniels briefs, and having reread this Court’s Opinion and Order of August 31, 2018,

withdraws its initial August 31, 2018 opinion denying Defendant MGM Grand’s Motion

for Summary Judgment (ECF #28), and now grants Defendant’s Motion for Summary

Judgment for the reasons set forth infra.

II. BACKGROUND

       This is a gender discrimination lawsuit under Federal Title VII and the Michigan

Elliott-Larsen Civil Rights Act (ELCRA). Plaintiff Teresa Gibson has worked for

Defendant MGM Grand Detroit, LLC (“MGM”) since 1999. MGM operates a

casino/hotel in Detroit. Her complaint alleges that MGM discriminated against her with

respect to the terms of her employment because she is a female. Three specific staffing

decisions by MGM are at issue: MGM’s denial of Plaintiff’s application for a lateral

transfer from her position in the casino to a position in the hotel in 2015, and its denial of

her two applications for promotion to more senior positions that Plaintiff had applied for

in early 2016.

       MGM has moved for summary judgment. Although Plaintiff has at least arguably

satisfied her burden of establishing a prima facie case as to one or more of the asserted

                                              2
grounds for her discrimination claims, she has failed to raise a genuine issue of material

fact as to whether the nondiscriminatory explanations that MGM has proffered for the

challenged decisions is pretextual.

       A. Factual Background

              1. Labor Agreement and Relevant Positions at MGM

       The parties do not dispute that a collective bargaining agreement was in effect at

all pertinent times: specifically, a Labor Agreement between MGM Grand Detroit and the

Detroit Casino Council. (ECF No. 13, Def.’s Mot. Ex. A, Labor Agreement.) The job

classifications at issue in this case are contained in a section of the Labor Agreement

entitled “Side Letter #1: Facilities Department Maintenance Trainees and Engineers.”

(Labor Agreement at 107, Pg ID 120.) That section describes two broad occupational

categories: Maintenance Trainees and Engineers. (See id. at 107-11, Pg ID 120-24.)

       The prerequisite for a Maintenance Trainee is “a High School diploma or GED,

and mechanical aptitude,” and Maintenance Trainees range in rank from Level I to Level

IV. (Id. at 107-08, Pg ID 120-21.) The prerequisite for all Engineers is “a minimum of

two (2) years’ experience in building maintenance in the hospitality or service industry or

two (2) years building maintenance skills that are transferable to the hospitality or service

industry.” (Id. at 108, Pg ID 120.) The Labor Agreement identifies three classifications of

Engineers: Engineer I, Engineer II, and Engineer III – Journeyman. The Engineer I

classification lists only “[t]rade related certification or license where mandated by trade

regulatory requirements” as a prerequisite in addition to the two years of experience

                                              3
mentioned above. (Id.) Engineer II and Engineer III have more elaborate qualification

requirements, and indeed, both Engineer II and Engineer III are broken into four specialty

subcategories: “Engineer,” “Carpenter,” “Painter,” and “Pit Technician.” (Id. at 109-111.)

       Article 7.05 of the Labor Agreement is relevant to this case, and it provides as

follows:

              a. When a vacancy exists after the provisions of this
              Agreement for transfers within classification have been
              fulfilled, the vacancy shall be posted as a promotional
              opportunity. Bargaining unit Employees shall be awarded
              promotional opportunities for which they are qualified before
              new Employees are hired. The qualifications required for a
              position will be determined by the Employer; such
              determination shall not be arbitrary or capricious.
              b. When more than one bargaining unit Employee desires a
              particular promotional opportunity, the Employer will
              consider the Employee's house seniority, qualifications to
              perform the work, and employment record for the previous six
              (6) months. When qualifications to perform the work are
              equal, the senior Employee shall be the one promoted.
              c. A “promotional opportunity" shall be deemed to be a
              transfer to another classification in which the transferred
              Employee has an opportunity for increased income or for
              subsequent job progression.
              d. Permanent vacancies to be filled by promotion under this
              Section shall be posted for seven (7) days in locations to
              which Employees have regular access. The Employer may fill
              the vacancy temporarily during the transfer period.
              e. An Employee promoted under this Section who cannot
              perform satisfactorily the work of the job to which promoted
              shall be transferred back to his/her former job, shift and
              station, within thirty (30) shifts worked after the date of the
              promotion.

(Id. at 14, Pg ID 119.)

              2. Plaintiff’s Work History at MGM

                                             4
       Plaintiff began working for MGM in 1999 as a Maintenance Trainee, and was

promoted to Engineer I in 2002. (ECF No. 22, Deposition of Teresa Gibson at 16:10-11,

17:2-7.) In or around 2002 and 2003, Plaintiff successfully completed adult-education

courses in plumbing at the Detroit Public Schools’ A. Philip Randolph Career and

Technical Center, and had received tuition reimbursement from MGM for those courses.

(Def.’s Mot. Ex. C, Plumbing Course Certificates; Gibson Dep. 16:18-19, 17:25-19:1.)

Plaintiff testified that the certification that she received from these courses was necessary

for her to advance from Maintenance Trainee to Engineer I. (Gibson Dep. 16:18-17:1.)

Plaintiff further testified that she has not undertaken any other continuing professional

education programs since 2002-03. (Gibson Dep. 18:24-19:1, 19:18-21.)

       Plaintiff’s responsibilities as an Engineer I during the relevant time period were to

repair plumbing issues that arose in the womens’ restrooms, the “back of the house”

restrooms, and the kitchens, all of which were located in the casino. (Gibson Dep. 19:25-

20:14.) Plaintiff testified that although her Engineer I position did not include electrical or

carpentry work, she did at different times do some work within those areas, in that she

“replaced . . . receptacles, sockets and things” and changed light bulbs, and also “worked

in the carpentry shop.” (Gibson Dep. 20:17-25.)

       The parties agree that the promotion decisions at issue in this case, the context for

which is provided below, were made by two male managers in the engineering

department: Jimmie Valentine and Ernest Lewis. (See Def.’s Mot. at 7, Pg ID 95; ECF

No. 19, Pl.’s Resp. at 2, Pg ID 227.) Although Lewis testified that he has not promoted

                                              5
any female employees since he became a manager in or around 2011, he further testified

that Plaintiff was the only female employee he was tasked with interviewing during that

time, and that both of the female job applicants he interviewed during that time were

offered the jobs they had applied for. (ECF No. 26, Deposition of Ernest Lewis at 11:14-

12:3, 29:7-19.) Valentine testified that while decisions to promote female employees

during his tenure have been made by the collective bargaining committee and the human

resources department, he did recall being personally involved in the decision to promote

one female Engineering Department employee, Amy Winton. (ECF No. 23, Deposition of

Jimmie Valentine at 43:23-47:2.)

       In 2015, Plaintiff applied for a lateral Engineer I position on the “FACE team,1”

that would have transferred her from working in the casino to working exclusively in the

hotel. Plaintiff’s application was not successful; Maintenance Trainee Marcus Weldon

was hired instead. (Pl.’s Resp. Ex. F, Weldon Job History; ECF No. 20, Def.’s Reply Ex.

C, Deposition of Marcus Weldon at 8:24-25.)

       Plaintiff applied for two other positions in early 2016—an “Engineer II – FACE

Team” position, and an “Engineer III – Plumber” position. She interviewed for both jobs

on March 2, 2016. Following the interview, both Valentine and Lewis filled out an

“Interview Rating Sheet” an evaluating Plaintiff’s candidacy for the two positions. (Def.’s



1
 The “FACE team” is comprised of MGM employees who work in the hotel only. (See Def.’s Mot. at 1,
Pg ID 89; Pl.’s Resp. at 6, Pg ID 231.) “FACE” is an acronym that stands for “Fix And Clean
Everything.” (See Def.’s Mot. at 4, Pg ID 92; Gibson Dep. 49:11-12.)

                                                6
Mot. Ex. K, Gibson Interview Materials.) The Interview Rating Sheet consists of a

quantitative rating section in which the evaluator rates the candidate on a scale of 1 to 5 in

various categories; a narrative section for “Overall Comments”; and a section where the

evaluator checks one of two boxes indicating “Recommended” or “Not Recommended.”

(Id.) In the quantitative section of Plaintiff’s Interview Rating Sheet, on a scale of 1 to 5,

Valentine rated Plaintiff at 2 in “Technical Expertise,” 3 in “Business Acumen,” 3 in

“Customer Focus,” 3 in “Interpersonal Communication,” 3 in “Teamwork,” 2 in “Related

Education/Training,” and “N/A” in “Computer Skills (where applicable).” An optional

portion of the quantitative ratings section that applies only to “positions that will

supervise others” was left blank. In the “Overall Comments” section, Valentine wrote:

“Dose [sic] not have a journeyman license2 and said she dose [sic] not know the hotel –

but she should get the job – worked here 17 years.” In the final section, Valentine

checked the box for “Not Recommended.” (Id. at Pg ID 173.)

       On Lewis’s Interview Rating Sheet, Plaintiff received identical scores in the

quantitative ratings section. In the “Overall Comments” section, Lewis wrote:

               Plumber III – Candidate doesn’t have a journey man’s
               plumbers [sic] license. <Required for position>.
               Plumber II – Candidate has never worked in a hotel and has




2
 MGM’s internal job description for the “Engineer III – Journeyman” position included, under the
heading “Knowledge, Skills and Abilities,” the phrase “Journeyman license required.” (Def.’s Mot. Ex.
G, E-III Description at Pg ID 155.) The analogous job description for the “Engineer II – FACE Team”
position did not have a comparable requirement. (Def.’s Mot. Ex. H, E-II Description at Pg ID 158.)

                                                   7
               no experience with Bartech, NXTV, InnCom.3

(Id. at Pg ID 177.) Lewis also checked the box indicating “Not Recommended” in the

final section. (Id.)

       Plaintiff was not hired into either of the two jobs. The “Engineer II – FACE Team”

position went to Weldon. Valentine and Lewis gave Weldon the same quantitative scores

in the Interview Rating Sheets they filled out for him: 4 in “Technical Expertise,” 4 in

“Business Acumen,” 5 in “Customer Focus,” 5 in “Interpersonal Communication,” 4 in

“Teamwork,” 4 in “Related Education/Training,” and “N/A” in “Computer Skills (where

applicable).” (Pl.’s Resp. Ex. H, Weldon Interview Materials at Pg ID 290-91.) In the

narrative section on his Interview Rating Sheet for Weldon, Valentine wrote: “Will work

well in guest service of the hotel & repair service. Has done guest call’s [sic] and did a

good job at it.” (Id. at Pg ID 291.) On his, Lewis wrote: “Great interview. Candidate is

very knowledgeable in hotel service, engineer mechanical skills. Obtained AAS from

HFCC while working with the company. Recommended for promotion & Eng. II

position.” (Id. at Pg ID 290.)

       The “Engineer III – Journeyman” position was awarded to Joseph Davis, an

outside candidate and thus a new hire. (Valentine Dep. 50:11-51:19; Lewis Dep. 27:4-7.)

Lewis rated Davis at 5 in “Technical Expertise,” 4 in “Business Acumen,” 5 in “Customer

Focus,” 4 in “Interpersonal Communication,” 4 in “Teamwork,” 5 in “Related


3
  MGM represents that “[t]he ‘Bartech, Inncom and NXTV systems’ include the television and guest bar
systems in the hotel’s guest rooms.” (Def.’s Mot. at 7, Pg ID 95.)

                                                  8
Education/Training,” and “N/A” in “Computer Skills (where applicable).” (Pl.’s Resp.

Ex. O, Davis Interview Materials at Pg ID 317.) Valentine gave Davis the same scores,

except that he gave Davis a 5 in “Business Acumen” instead of a 4, as Lewis had. (Id. at

Pg ID 318.) In the narrative section on his Interview Rating Sheet for Davis, Valentine

wrote: “Would work well with the team.” (Id.) On his, Lewis wrote: “Great candidate,

very knowledgeable.” (Id. at Pg ID 317.)

       B. Procedural History

       On March 16, 2016, Plaintiff’s union filed a grievance on Plaintiff’s behalf

regarding MGM’s staffing of the “Engineer II – FACE Team” position. The Grievance

Report stated that “[t]he employer is in clear and direct violation of the Collective

Bargaining Agreement, including but not limited to: Article 7.05 by incorrectly filling a

promotional opportunity for an Engineer II position.” (Def.’s Mot. Ex. O, Grievance

Report.) The Grievance Report then stated: “Remedy Sought: Immediately award the

promotion in accordance with the Collective Bargaining Agreement and make affected

member whole for lost wages and benefits.” (Id.) MGM represents in its Motion for

Summary Judgment that this grievance “was never pursued by the union and is no longer

pending,” and also that the union did not file any grievance regarding the staffing of the

“Engineer III – Journeyman” position. (Def.’s Mot. at 12, Pg ID 100.) Plaintiff does not

dispute either of these statements in her Response to MGM’s Motion, and in fact makes

no mention of any grievance in her Response (or for that matter in the Complaint) at all.

Plaintiff testified in her February 2018 deposition that to her knowledge, the grievance

                                              9
was not still pending, and that her union did not file any separate grievance concerning

the Engineer III position. (Gibson Dep. 10:12-14, 75:14-19.) She also testified as follows:

              Q. . . . And what happened? What was the result of this
              grievance; do you recall?
              A. I think it was just like every other grievance. It was denied.
              I believe that's pretty much when I decided to -- I think I took
              some time off of work. Got tired of being denied all the time,
              so . . .
              Q. The union didn't take this to arbitration?
              A. No.
              Q. Okay. As far as you know, this grievance is not active?
              A. I've -- never heard anything else about it. I don't even
              remember this grievance. I've grieved so many positions, and
              I felt like the union wasn't doing anything for me at that point.
              That's why I obtained an attorney.

(Gibson Dep. 75:20-76:9.)

       Plaintiff also filed an EEOC Charge of Discrimination on March 21, 2016. (Def.’s

Reply Ex. B, EEOC Charge.) The narrative statement in Plaintiff’s EEOC Charge reads

as follows:

              I began my employment with the above-mentioned employer
              on May 28, 1999. I am currently employed as an Engineer
              One.
              On February 1, 2016, and again on February 26, 2016, I
              applied for two separate positions. One position for an
              Engineer Two and the second one Engineer Three. The first
              position was awarded to a less senior less qualified employee;
              the second was awarded to an outside employee. I have the
              most seniority.
              I believe I was denied promotional opportunities due to my
              gender, female, in violation of Title VII of the Civil Rights
              Act of 1964, as amended.

(Id. at Pg ID 363.) Plaintiff testified that she did not file any other EEOC Charges.


                                             10
(Gibson Dep. 98:3-21.) The parties have not expressly stated the outcome of Plaintiff’s

March 21, 2016 EEOC Charge.

       On May 25, 2017, Plaintiff filed this action in the Wayne County Circuit Court;

MGM removed it to this Court on June 29, 2017. (ECF No. 1.) Plaintiff’s Complaint sets

forth only one count (“Gender/Sex Discrimination”), but identifies both Title VII and

Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”), Mich. Comp. Laws § 37.2101 et

seq., as statutory bases for the lawsuit. (ECF No. 1 Ex A., Pg ID 10-15 (hereinafter

“Compl.”).) In addition to the factual allegations regarding the staffing decisions

described above, the Complaint alleges as follows:

              13. Plaintiff was denied training while male employees all
              received 2 weeks of training.
              14. Plaintiff applied for the Plumber's Position several times
              and each time was denied the job, even though she worked as
              the only plumber for years in the entire building.
              15. Plaintiff has been told that because she does not have a
              plumber's license she has to stay a Plumber 1, while Bill
              Walker, a male who does not have a plumber's license is
              allowed to be a Plumber 3.
              16. Plaintiffs manager, Jimmy Valentine told Plaintiff that she
              hasn't been to school and doesn't have a certificate, however
              MGM paid for her classes in 2002 so she is a certified
              plumber.
              17. On or about 2013 Plaintiff was terminated for allegedly
              damaging a vehicle while other male individuals accused of
              doing the same thing received either a 1 day suspension or no
              discipline at all.
              18. When Plaintiff was terminated they hired a brand new
              employee in as Plumber 3.
              19. After Plaintiff won her arbitration and was awarded her
              job back, instead of giving her the Plumber 3 position it was
              given to a male with less experience.


                                             11
Compl. ¶¶ 13-19.) Plaintiff also alleged in the Complaint that MGM violated its duties

under the applicable statutes by “[r]etaliating against employees who make complaints of

discrimination and harassment,” and by “[f]ailing to take serious and corrective action

when informed by Plaintiff that the conduct towards her was unlawful.” (Compl. ¶¶

32(b)-(c).)

III. LEGAL STANDARDS

       Summary judgment is appropriate where the moving party demonstrates that there

is no genuine dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986); Fed. R. Civ. P. 56(a). “A fact is ‘material’ for purposes of a motion for summary

judgment where proof of that fact ‘would have [the] effect of establishing or refuting one

of the essential elements of a cause of action or defense asserted by the parties.’”

Dekarske v. Fed. Exp. Corp., 294 F.R.D. 68, 77 (E.D. Mich. 2013) (Borman, J.) (quoting

Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984)). A dispute is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       “In deciding a motion for summary judgment, the court must draw all reasonable

inferences in favor of the nonmoving party.” Perry v. Jaguar of Troy, 353 F.3d 510, 513

(6th Cir. 2003) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)). At the same time, the non-movant must produce enough evidence to allow a

reasonable jury to find in his or her favor by a preponderance of the evidence, Anderson,

477 U.S. at 252, and “[t]he ‘mere possibility’ of a factual dispute does not suffice to

                                             12
create a triable case.” Combs v. Int'l Ins. Co., 354 F.3d 568, 576 (6th Cir. 2004) (quoting

Gregg v. Allen–Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). Instead, “the non-

moving party must be able to show sufficient probative evidence [that] would permit a

finding in [his] favor on more than mere speculation, conjecture, or fantasy.” Arendale v.

City of Memphis, 519 F.3d 587, 601 (6th Cir. 2008) (quoting Lewis v. Philip Morris Inc.,

355 F.3d 515, 533 (6th Cir. 2004)). “The test is whether the party bearing the burden of

proof has presented a jury question as to each element in the case. The plaintiff must

present more than a mere scintilla of the evidence. To support his or her position, he or

she must present evidence on which the trier of fact could find for the plaintiff.” Davis v.

McCourt, 226 F.3d 506, 511 (6th Cir. 2000) (internal quotation marks and citations

omitted). That evidence must be capable of presentation in a form that would be

admissible at trial. See Alexander v. CareSource, 576 F.3d 551, 558–59 (6th Cir. 2009).



IV. ANALYSIS

       The following legal principles apply both to Plaintiff’s Title VII claim and to her

ELCRA claim. See Ondricko v. MGM Grand Detroit, LLC, 689 F.3d 642, 652–53 (6th

Cir. 2012) (“[C]ases brought pursuant to the ELCRA are analyzed under the same

evidentiary framework used in Title VII cases.”) (internal quotation marks omitted)

(collecting authorities).

       Title VII discrimination claims “can be proven by direct or circumstantial

evidence.” Id. at 648–49 (6th Cir. 2012) (citing DiCarlo v. Potter, 358 F.3d 408, 414 (6th

                                             13
Cir. 2004)). “Direct evidence is that evidence which, if believed, requires the conclusion

that unlawful discrimination was at least a motivating factor in the employer's actions.”

Id. at 649 (internal quotation marks omitted) (quoting Jacklyn v. Schering–Plough

Healthcare Prods. Sales Corp., 176 F.3d 921, 926 (6th Cir. 1999)). “Once there is

credible direct evidence, the burden of persuasion shifts to the defendant to show that it

would have terminated the plaintiff's employment had it not been motivated by

discrimination.” Jacklyn, 176 F.3d at 926.

       “Circumstantial evidence, on the other hand, is proof that does not on its face

establish discriminatory animus, but does allow a factfinder to draw a reasonable

inference that discrimination occurred.” Ondricko, 689 F.3d at 649 (citing Kline v. Tenn.

Valley Auth., 128 F.3d 337, 348 (6th Cir. 1997)). “When a plaintiff proceeds on her claim

using circumstantial evidence, she bears the burden of establishing a prima facie claim of

discrimination under the tripartite McDonnell-Douglas framework.” White v. Columbus

Metro. House. Auth., 429 F.3d 232, 238 (6th Cir. 2005) (citing DiCarlo, 358 F.3d at 414

(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). If a plaintiff

makes an adequate showing as to the elements of her prima facie case, “the burden shifts

to the defendant to proffer a legitimate, non-discriminatory reason for the employment

decision at issue. If the defendant is able to meet this burden, the plaintiff must establish

that the defendant's stated reason is mere pretext for its true discriminatory motives.” Id.

(citing Seay v. Tenn. Valley Auth., 339 F.3d 454, 463 (6th Cir. 2003)). The plaintiff can

accomplish this “by showing that the proffered reason (1) has no basis in fact, (2) did not

                                              14
actually motivate the defendant's challenged conduct, or (3) was insufficient to warrant

the challenged conduct.” Grace v. USCAR, 521 F.3d 655, 670 (6th Cir. 2008) (internal

quotation marks omitted) (quoting Wexler v. White's Fine Furniture, 317 F.3d 564, 576

(6th Cir. 2003) (en banc)).

       In this case, Plaintiff has offered no direct evidence of discriminatory motivation

underlying any of MGM’s challenged decisions. For her claims to survive summary

judgment on the basis of circumstantial evidence, therefore, Plaintiff must first establish

that a reasonable jury could find each of the elements of her prima facie case to be

satisfied. As Plaintiff’s claims all concern promotion decisions, Sixth Circuit precedent

requires her to demonstrate that a reasonable jury could find for her on each of four

elements:

              (1) she is a member of a protected class; (2) she applied for
              and was qualified for a promotion; (3) she was considered for
              and was denied the promotion; and (4) an individual of
              similar qualifications who was not a member of the protected
              class received the job at the time plaintiff's request for the
              promotion was denied.

White v. Columbus Housing Authority, 429 F.3d at 240 (citing Nguyen v. City of

Cleveland, 229 F.3d 559, 562-63 (6th Cir. 2000)). There is no dispute in the instant case

regarding the first or third prong of this standard: i.e., that Plaintiff is a member of a

protected class, or that she was considered for and denied the positions she applied to.

The live issues for Plaintiff’s claims in this action are whether she was qualified for any

position at issue, whether the position was awarded to an otherwise similarly situated


                                               15
person outside the protected class (i.e., a male employee), or both.

       If Plaintiff can make out a prima facie case as to any of the challenged personnel

actions, and if MGM then articulates a legitimate, nondiscriminatory reason for that

action, then it falls to Plaintiff to show the existence of a genuine issue of material fact as

to whether MGM’s stated reason is pretextual. For the reasons set forth infra, however,

even if Plaintiff has satisfied her prima facie burden on any of the asserted bases for her

discrimination claims, she has not met her burden as to pretext.

       A. Section 301 Preemption

       One threshold issue addressed at the outset, is whether, as MGM claims, the

majority of Plaintiff’s arguments are necessarily preempted by federal labor law. The

principle behind MGM’s preemption argument is that “when resolution of a state-law

claim is substantially dependent upon analysis of the terms of an agreement made

between the parties in a labor contract, that claim must either be treated as a § 301 claim

... or dismissed as pre-empted by federal labor-contract law[.]” CNH Am. LLC v. Int'l

Union, United Auto., Aerospace & Agr. Implement Workers of Am. (UAW), 645 F.3d 785,

798 (6th Cir. 2011) (alteration in original) (internal quotation marks omitted) (quoting

Allis–Chalmers Corp. v. Lueck, 471 U.S. 202, 220 (1985)). Based on this principle, MGM

contends that to whatever extent Plaintiff’s argument is based on the terms of the Labor

Agreement—for example, that she was qualified for the jobs at issue because the Labor

Agreement provides that an applicant’s experience may be an acceptable alternative to a

license requirement—that argument is barred by the Section 301 preemption doctrine.

                                              16
       The problem with this argument is that on its face, the Section 301 preemption

doctrine applies only to state-law claims. Indeed, there is Sixth Circuit precedent strongly

suggesting that the preemption bar does not apply to federal claims like Plaintiff’s Title

VII claim in this case. In Watts v. United Parcel Serv., Inc., 701 F.3d 188 (6th Cir. 2012),

the Sixth Circuit rejected an employer-defendant’s argument that the plaintiff’s federal

discrimination claim under the Americans with Disabilities Act (“ADA”) was “preempted

by § 301 because it involve[d] interpretation of the CBA” that governed the parties’

employment relationship. Id. at 191. The Sixth Circuit explained that the “animating

purpose of § 301 preemption is to ensure that federal labor law uniformly prevails over

inconsistent interpretations of CBAs by state courts,” but that “[w]hen a claim asserts a

right arising under federal law, and is filed in federal court, that rationale does not apply.”

Id. (citations omitted). The Sixth Circuit also noted that “the right to be free from

disability discrimination that [the plaintiff] seeks to vindicate in this action does not arise

from the CBA or from state law; rather, it is founded on the ADA.” Id. (citations

omitted). And although Watts concerned an ADA claim rather than a Title VII claim, the

Sixth Circuit based its conclusion in that case partly on an observation that “[a] number of

district courts have concluded that the preemption doctrine is inapposite when applied to

federal anti-discrimination claims,” and cited various district court cases that included

decisions regarding Title VII claims. Id. at 191 n.2 (collecting cases).

       Watts thus weighs clearly in favor of the conclusion that Section 301 preemption

does not apply to Title VII claims. If this is the case, even though Plaintiff’s state-law

                                              17
ELCRA claim might be preempted, that fact would make little practical difference

because Plaintiff’s Title VII claim is not. Moreover, Plaintiff’s discrimination

claim—whether it is pursued under Title VII or under ELCRA—fails on the merits for the

reasons articulated below. Accordingly, the Court need not reach the Section 301

preemption issue.

       B. 2015 Lateral Transfer Application

       In its Motion for Summary Judgment, MGM cabins its argument to the two

promotions that it denied Plaintiff in 2016: the “Engineer II – FACE Team” position that

Weldon was awarded, and the “Engineer III – Journeyman” position that Davis was

awarded. Plaintiff discusses these staffing decisions in her Response, but also discusses

MGM’s earlier selection of Weldon over Plaintiff for the “Engineer I – FACE Team”

position in 2015. MGM counters in its Reply that any claim based on that promotion

decision must fail because Plaintiff did not file an EEOC charge concerning it and did not

include it in the EEOC charge she did file, which in turn means that (1) a claim on this

basis is barred for Plaintiff’s failure to meet Title VII’s administrative exhaustion

requirement, and (2) any such claim is now untimely.

       When it comes to Plaintiff’s Title VII claim, MGM’s argument has merit. “Before

a plaintiff may sue under Title VII in federal court, she must first exhaust her

administrative remedies, one component of which is timely filing a ‘charge’ with the

EEOC.” Williams v. CSX Transp. Co., 643 F.3d 502, 507–08 (6th Cir. 2011) (citing 42

U.S.C. §§ 2000e–5(e)-(f) and Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 362 (6th

                                             18
Cir. 2010)). Further, “[a]s a general rule, a Title VII plaintiff cannot bring claims in a

lawsuit that were not included in his EEOC charge.” Younis, 610 F.3d at 361 (citing 42

U.S.C. § 2000e-5(f)(1) and Alexander v. Gardner-Denver Co., 415 U.S. 36, 47 (1974)).

Although it is not necessary for the Plaintiff’s EEOC charge to have “specifically

invoke[d]” every discrimination claim later asserted in court for those claims to be viable,

the claims that were not specifically invoked in the EEOC charge “must, at a minimum,

‘reasonably relate[ ] to or grow out of the factual allegations’ stated in the charge.”

Golden v. Mirabile Inv. Corp., 724 F. App'x 441, 445 (6th Cir. 2018) (alteration in

original) (quoting Younis, 610 F.3d at 362). The Sixth Circuit has found that instances of

alleged discrimination that are significantly factually distinct or remote in time from those

set forth in the plaintiff’s EEOC charge do not meet this standard. See, e.g., id. (plaintiff’s

“claim that he experienced a hostile work environment and his claims that he was denied

promotions, bonuses, raises, and better job assignments because of his race or gender

patently do not grow out of or reasonabl[y] relate to his termination, which is the basis of

his EEOC charge”); Deister v. Auto Club Ins. Ass'n, 647 F. App'x 652, 658 (6th Cir.

2016) (EEOC charge alleging disability discrimination did not exhaust a retaliation claim

because plaintiff “failed to check the box in his EEOC form entitled ‘retaliation,’” and the

EEOC charge’s “narrative section [did not] include facts that would suggest that he

intended to bring an ADA retaliation claim”); Jenkins v. Foot Locker Inc., 598 F. App'x

346, 349–50 (6th Cir. 2015) (failure-to-promote and pay discrimination claims did not

reasonably relate to employer’s failure to rehire plaintiff three years later, which was

                                              19
alleged in the EEOC charge).

       Yet even if Plaintiff has failed to exhaust her Title VII claim based on the 2015

transfer denial, the practical effect of this is minimal since she has also asserted an

ELCRA claim based on that allegation, and Title VII’s exhaustion requirement does not

apply to ELCRA claims. Thus, since Plaintiff filed this action within the three-year

limitations period that applies to ELCRA claims, see Bell v. CSX Transp., Inc., 172 F.

Supp. 2d 933, 937 (E.D. Mich. 2001), this Court must still consider the merits of a gender

discrimination claim based on the 2015 transfer denial.

       As with Plaintiff’s other claims, the dispute centers on the second and fourth

prongs of the prima facie standard: whether Plaintiff applied to and was qualified for the

position at issue, and whether the position was awarded to a similarly situated individual

outside of Plaintiff’s protected class. Plaintiff argues that Weldon, who received the

position instead of her, had at that point been a Maintenance Trainee for only six months,

and adds that she “was never told why Mr. Weldon and his six months of experience4

were chosen over her, and her sixteen years of experience, but the decision was not

surprising as Mr. Valentine and Mr. Lewis had never promoted any women.” (Pl.’s Resp.

at 6, Pg ID 231.) MGM responds that Weldon was more qualified for the position than




4
  Weldon’s employment history indicates that while he began his employment with MGM in 2007, he
worked in housekeeping until June 2014, when he became a Maintenance Trainee. (Pl.’s Resp. Ex. F,
Weldon Job History.) The employment history indicates that Weldon became an Engineer I in May 2015,
so his experience as a Maintenance Trainee prior to that promotion would likely have been ten or eleven
months, and it is unclear what Plaintiff’s assertion of six months is based on.

                                                  20
Plaintiff was for several reasons: (1) his period as a Maintenance Trainee had been spent

on the FACE Team (i.e., the hotel-based team that the position at issue was part of), and

he had taken maintenance calls on behalf of an Engineer II-level associate on that team;

(2) he had been continuing his professional education outside of his job responsibilities,

unlike Plaintiff; and (3) MGM has generally promoted FACE Team members internally

based on their training and experience. (See Def.’s Reply at 6, Pg ID 325.) Further, as

discussed infra, Valentine had been involved in the promotion of a female in the

Engineering Department.

       In short, MGM asserts that Plaintiff was not as qualified as Weldon was for the

position to which Plaintiff sought a lateral transfer in 2015, and this might seem to

undermine Plaintiff’s ability to meet her prima facie burden. In point of fact, however,

Sixth Circuit precedent is self-contradictory as to whether a plaintiff must show that she

was similarly qualified to the comparator employee in order meet the prima facie

standard. Compare White, 429 F.3d at 241-42 (“[I]t is insufficient for a plaintiff in a

failure to promote sex discrimination case merely to point to a man who received the job

in satisfying the fourth prong. . . . We hold that in order to satisfy the fourth prong of the

prima facie burden in a failure to promote case, it is incumbent upon the plaintiff to

establish that she and the non-protected person who ultimately was hired for the desired

position had similar qualifications.”) with Vincent v. Brewer Co., 514 F.3d 489, 495 (6th

Cir. 2007) (“This court has repeatedly stated that the fourth element [of the prima facie

case] requires a plaintiff to show only that she was replaced by a person outside the

                                              21
protected class. Nowhere does this oft repeated standard suggest that a plaintiff and her

replacement must be similarly qualified.”) (internal quotation marks and citations

omitted).

        Even so, assuming that Plaintiff has met the prima facie standard, she clearly fails

at the pretext stage. As noted, MGM’s proffered reason for the decision is that Weldon

was offered the job because even though he had substantially less experience working in

Engineering positions overall than Plaintiff had, he had several months of maintenance

experience on the FACE Team at the hotel, and also because he was taking continuing

education courses. Contemporaneous Interview Rating Sheets, completed by Lewis and

Valentine for both Plaintiff and Weldon after interviewing them for the job, support this

stated rationale for the decision. For example, in the narrative section of Plaintiff’s

Interview Rating Sheets, Valentine wrote “Has not done the job” and Lewis wrote “Not

enough hotel experience or knowledge of procedures.” (Def.’s Reply Ex. D, E-I

Application Documents at Pg ID 381, 386.) By contrast, on Weldon’s Interview Rating

Sheets, Valentine wrote “Will work well as [illegible] one. Did well on the interview[,]”

while Lewis wrote “Great interview. Great overall knowledge of job responsibility &

guest service. Continuing his education with the union & university.” (Id. at Pg ID 390,

396.)

        As noted supra, Plaintiff can demonstrate pretext “by showing that the proffered

reason (1) has no basis in fact, (2) did not actually motivate the defendant's challenged

conduct, or (3) was insufficient to warrant the challenged conduct.” Grace v. USCAR and

                                              22
BARTECH, 521 F.3d 655, 670 (6th Cir. 2008) (citing Wexler v. White’s Fine Furniture,

317 F.3d 564, 576 (6th Cir. 2003) quoting Dews v. A.B. Dick, 231 F.3d 1016, 1021 (6th

Cir. 2003)). The contemporaneous evidence quoted above weighs against any argument

that MGM’s proffered reason has no basis in fact or did not actually motivate the

decision, and Plaintiff has offered no evidence that counters this. Nor has Plaintiff

demonstrated that the decision to hire Weldon rather than her into the position was

necessarily unreasonable, let alone objectively insufficient, given the multiple plausible

reasons that MGM has offered for the decision. And to whatever extent the disparity

between the overall engineering experience possessed by Plaintiff and Weldon was

notable, precedent requires courts to defer to the business judgment of employers in all

but the most extreme circumstances. See Covington v. MCI Worldcom Network Servs.

Inc., 93 F. App’x 837, 840 (6th Cir. 2004) (“[A] trial court does not ‘sit as a super-

personnel department’ in Title VII cases to second-guess the wisdom of an employer’s

standards.”) (quoting Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 462 (6th Cir.

2004)).

       In summary, insofar as Plaintiff’s claim is based on MGM’s decision not to award

her a lateral transfer in 2015, that claim fails on exhaustion grounds under Title VII, and

on the merits under both Title VII and ELCRA.

       C. 2016 Application for E-II Position

       Another basis for Plaintiff’s discrimination claim on which MGM has moved for

summary judgment is MGM’s failure to hire Plaintiff into the “Engineer II – FACE

                                             23
Team” position to which she applied in 2016. The position was awarded to Weldon

instead. As discussed below, however, Plaintiff has not raised a genuine fact issue that

would allow this basis for the claims survive summary judgment.

       MGM argues on several fronts that its selection of Weldon over Plaintiff in 2016

for the “Engineer II – FACE Team” position cannot serve as a basis for a viable

discrimination claim. First, MGM argues that Weldon was more qualified than Plaintiff

for the position because he had experience working in the hotel guest rooms, he had

experience repairing the specific systems used in those guest rooms, and he had obtained

a degree and other educational certificates that qualified him for the job. MGM also

points out that Plaintiff herself admitted in her deposition that she believed Weldon to be

more qualified for the position than she had been. (Gibson Dep. 61:17-62:5.) Finally,

MGM argues that Plaintiff was not qualified for the job herself, pointing out that she

lacked experience working in the hotel, that she lacked experience repairing (or

knowledge of) the systems in the hotel guest rooms, and that the only related education

she possessed was a four-semester plumbing course in 2002-03.

       Plaintiff raises several distinct arguments in support of her position. These

arguments merit some detailed description, and are summarized in turn below.

       First, Plaintiff contends that in the 17 years she spent as a Maintenance Trainee

and then an Engineer I at MGM, she performed the same work as employees in both the

Engineer II and the more senior Engineer III classifications. She testified to her belief that

this was the case in her deposition:

                                             24
              Q. Okay. So you have the certification for plumbing, but if
              there was a mandated regulatory requirement for more
              qualified plumbing work such as something that would
              require a journeyman to perform, you understand you
              wouldn’t be able to do that work, right?
              A. I do journeyman work now, yes.
              Q. You do it now?
              A. Yes.
              Q. Okay. What journeyman work do you do currently?
              A. I do everything the Plumber 3s do. We have the same exact
              workload and work -- the actual work given. They plunge
              toilets. I plunge toilets. They do the pool checks. I do the pool
              checks. They re-pipe copper. I re-pipe copper. I do exactly
              what they do.
              Q. Okay. But do you know if they do anything in addition to
              that?
              A. They don’t. We do the same work.
              Q. Okay. They don’t do any more involved plumbing work
              than that?
              A. Not that I’m aware of. I’m with -- according to their work
              log, they do what I do. And when I’m working directly with
              the one, we’re doing the same thing.
              Q Okay. But you don't supervis[e] the E3s, right?
              A. No.
              Q. Okay. So you don't know what they're doing --
              A. Yes.
              Q. -- when you're not around?
              A. On my shift, yes, because either the call comes on the
              radio or it's either the manager will call them to do something
              and I know what they're doing or it goes to their device, and
              we communicate all the time.

(Gibson Dep. 44:20-46:4.)

       Second, Plaintiff argues that the sheer disparity between her experience and

Weldon’s experience renders the higher marks that Valentine and Lewis gave to Weldon

less than fully credible, thus suggesting that the scores “were skewed in favor of Mr.

Weldon and did not reflect the candidates’ actual abilities.” (Pl.’s Resp. at 8, Pg ID 233.)

                                             25
       Third, and most importantly, Plaintiff compares her qualifications against

Weldon’s in light of the job requirements for Engineer II positions set forth in the Labor

Agreement:

               Minimum of 3-5 years building maintenance experience in the
               hospitality or service industry or 3-5 years building
               maintenance skills that are transferable to the hospitality or
               service industry.

               Trade related certification or license where mandated by trade
               regulatory requirements. Five (5) years of trade experience
               may be an acceptable alternative for license requirements.

               2-5 years’ experience in K&R.5

               CFC Type II or better qualification.

               HVAC 3rd Class Refrigeration license.

               Passage of electrical courses.

(Pl.’s Resp. at 8-9; Labor Agreement at 109, Pg ID 122.) Plaintiff asserts that Weldon did

not meet these job prerequisites at the time the promotion decision was made in 2016, but

that she did. And although Plaintiff does not frame this argument in terms of the four

elements of the prima facie case discussed above, the main thrust of Plaintiff’s argument

is that she has satisfied the two prongs of that standard that are at issue in this case: i.e.,

that she was qualified for the position, and that the position was awarded to a similarly




5
 “K&R” is shorthand for “Kitchen and Refrigeration.” (See Def.’s Mot. at 1, Pg ID 89; Gibson Dep.
18:7-12.)

                                                 26
situated male employee.6

        “To establish that she is qualified for the position, a Title VII plaintiff need only

show that she satisfied an employer's ‘objective’ qualifications.” Upshaw v. Ford Motor

Co., 576 F.3d 576, 585 (6th Cir. 2009) (citing Wexler, 317 F.3d at 575–76). The plaintiff

can meet this burden “by presenting credible evidence that his or her qualifications are at

least equivalent to the minimum objective criteria required for employment in the relevant

field.” Wexler, 317 F.3d at 575-76. “Although the specific qualifications will vary

depending on the job in question, the inquiry should focus on criteria such as the

plaintiff's education, experience in the relevant industry, and demonstrated possession of

the required general skills.” Id. at 576.

        Plaintiff’s assertion that she was qualified for the “Engineer II – FACE Team”



6
  Plaintiff’s Response (p. 9) also makes an argument concerning a journeyman’s license, but this
argument confuses the issues and should be disregarded. The Engineer III position that was awarded to
Davis required a journeyman’s license, but not the Engineer II job that went to Weldon. The requirements
for that job, and whether the applicants met them, are discussed below.
In the same argument, Plaintiff mentions that in the ten months between Weldon’s promotion to Engineer I
and his promotion to Engineer II, he was out for three months on personal leave while on trial for attempted
murder, at which he was acquitted. She mentions this fact again in the Conclusion section of her Response,
suggesting that “Mr. Weldon’s people skills may not be as good as advertised when he shoots someone and
spends three weeks on trial for seven charges including attempted murder,” and then arguing that managers
Lewis and Valentine “overlook that Mr. Weldon has one-tenth of the experience as Plaintiff, has shot
someone and been accused of attempted murder and chooses him for two positions instead of Plaintiff
keeping intact their streak of never promoting a woman.” (Pl.’s Resp. at 24-25, Pg ID 249-50.)
MGM responds to this by asserting that Weldon’s criminal charges arose from the fact that he “was forced
to use a firearm to protect himself and a young woman he was with from assault after a holiday party in 2014
that resulted in an injury to one of his attackers,” and that he was ultimately acquitted on all charges.” (Def.’s
Reply at 2-3 n.1.)
Plaintiff’s mentioning Weldon’s criminal prosecution is patently irrelevant to any claims or defenses in
this case.

                                                       27
position, and therefore satisfies the second prong of the prima facie case, is belied by the

record, as it contains evidence that Plaintiff did not meet prerequisites that were listed in

MGM’s internal job description for that position, and did not meet other prerequisites that

the Labor Agreement lists as applicable to Engineer II positions generally. MGM’s

internal job description for that position includes, amid the required “Knowledge, Skills

and Abilities,” the items “Knowledge of mechanical, electrical and basic guest room

equipment” and “Must possess previous experience repairing Bartech, Inncom and

NXTV systems.” (Def.’s Mot. Ex. H, E-II Description at Pg ID 158.) Plaintiff has offered

no evidence that she had knowledge of or experience repairing guest-room electronic

equipment as required by this job description, and in fact testified that she has never

performed guest maintenance calls, that she was not familiar with the television systems

in the hotel guest rooms, and that she had never been trained in guest-room etiquette or

how to interact with hotel guests. (Gibson Dep. 50:22-51:7, 82:10-20.) In addition, as

noted supra, the Labor Agreement provides that positions in the “Engineer II – Engineer”

category, which included the position Plaintiff applied to in 2016, generally have certain

technical prerequisites: “2-5 years’ experience in K&R,” “CFC Type II or better

qualification,” “HVAC 3rd Class Refrigeration license,” and “Passage of electrical

courses.” (Labor Agreement at 109, Pg ID 122.) Plaintiff testified that she did not meet

any of these four enumerated requirements.7 (Gibson Dep. 43:19-44:15.)


7
 The Labor Agreement contains two more requirements for “Engineer II – Engineer” positions:
“Minimum of 3-5 years building maintenance experience in the hospitality or service industry or 3-5

                                                  28
        By contrast, Valentine testified that Weldon had received training in maintenance

of the guest-room technologies specified in the internal job description, and that this was

in fact why Valentine had rated him at 4 in the “Related Education/Training” category on

the Interview Rating Sheet, as compared with Plaintiff’s 2. (Valentine Dep. 35:25-36:19.)

As regards the guest-room technology experience component of the internal job

description, at least, the record makes clear that Plaintiff was not similarly qualified to

Weldon.

        With respect to the four specific requirements in the Labor Agreement quoted

above, however, Weldon also did not meet all of these requirements. Specifically, he

testified that while he had passed electrical courses, he did not meet the other three

specified qualifications at the time he interviewed for the job. (Weldon Dep. 20:15-21:5.)

The law is somewhat unsettled as to whether a plaintiff who cannot show that she was

qualified for the job or promotion may nevertheless establish her prima facie case if the

employee who actually received the job or promotion was also not qualified under the

employer’s objective standards. Indeed, there is dicta in unpublished Sixth Circuit



years building maintenance skills that are transferable to the hospitality or service industry,” and “Trade
related certification or license where mandated by trade regulatory requirements. Five (5) years of trade
experience may be an acceptable alternative for license requirements.” (Labor Agreement at 109, Pg ID
122.)
The parties do not appear to dispute that Plaintiff met the first of these requirements. Whether she met the
second requirement is less clear, but that requirement is important here for a different reason. The second
sentence of that requirement states that five years of trade experience may satisfy it, but this experience-
equivalency provision applies only to that specific requirement. In other words, Plaintiff has no basis for
arguing that she satisfied the other prerequisites (“2-5 years’ experience in K&R,” “CFC Type II or better
qualification,” “HVAC 3rd Class Refrigeration license,” and “Passage of electrical courses”) by virtue of
her experience alone.

                                                     29
decisions that goes in both directions. Compare Ozier v. RTM Enterprises of Georgia,

Inc., 229 F. App'x 371, 376 (6th Cir. 2007) (observing, where the Title VII plaintiff had

“failed to establish his prima facie case for racial discrimination,” that “[f]ailure to satisfy

the second prong is dispositive of the issue” and that “we therefore do not need to

determine . . . that [the plaintiff] also failed to satisfy the fourth element of the prima facie

case because he could not show that he was replaced by a person outside of the protected

class or was treated less favorably than a similarly situated individual outside of his

protected class”), with Reed v. Procter & Gamble Co., 556 F. App'x 421, 429 (6th Cir.

2014) (“We note that [the plaintiff] could establish a prima facie case of failure to

promote notwithstanding his missing qualifications. In order to do so, he would have to

put forth evidence demonstrating that employees outside of his protected class were

promoted even though they, too, did not fulfill all the requirements. But he has not argued

that this was the case.”) (citation omitted).

       The most analytically consistent approach to this issue is that which was employed

in Seay v. Tennessee Valley Auth., 339 F.3d 454 (6th Cir. 2003). There, the Sixth Circuit

explained that a plaintiff’s failure to meet the employer’s articulated criteria for a position

normally defeats the plaintiff’s prima facie case, but if the employee who actually got the

job also failed to meet that same criteria, this might raise a fact issue as to whether the

criteria was actually used by the employer to determine who was qualified for the job. See

id. at 465-66 (“[A]lthough posted minimum requirements often dictate which applicants

are qualified and which are not, this does not always hold true. The Sixth Circuit noted,

                                                30
that as the Supreme Court has repeatedly emphasized, ‘the precise requirements of a

prima facie case can vary depending on the context and were ‘never intended to be rigid,

mechanized, or ritualistic.’ Thus, where a selectee does not appear to meet the posted

qualifications, a genuine issue of material fact may exist as to whether the posted

minimum requirements actually dictated the criteria the employer used in selecting

applicants for the posted job.”) (internal quotation marks and citations omitted) (quoting

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) and collecting authorities).

       It is at least conceivable—although far from conclusive—that a reasonable jury

could find, based on Weldon’s relatively minimal experience repairing guest-room

technology and the fact that he did not possess most of the certifications specified in the

Labor Agreement as required for Engineer II positions, that Plaintiff has raised sufficient

issues of material fact to establish a prima facie case. Even if so, however, Plaintiff fails

at the pretext stage. MGM’s explanation for the decision to hire Weldon rather than

Plaintiff in the “Engineer II – FACE Team” position is clear: Valentine and Lewis, and

therefore MGM, believed him to be more qualified for the position than Plaintiff, chiefly

based on his experience in the hotel. Both Valentine and Lewis specifically mentioned

this experience in the Interview Rating Sheets that they completed after interviewing

Weldon (see Pl.’s Resp. Ex. H, Weldon Interview Materials at Pg ID 290-91), and

Plaintiff herself testified that because Weldon had been “a maintenance trainee and

already had the training for certain things,” she believed he was more qualified for the

“Engineer II – FACE Team” position. (Gibson Dep. 61:1-62:5.)

                                              31
       As with the 2015 lateral transfer decision, Plaintiff has offered no evidence that

MGM’s stated reason for selecting Weldon for the Engineer II position in 2016 has no

basis in fact or did not actually motivate the decision, and the contemporaneous evidence

discussed above is to the contrary. Nor has Plaintiff satisfied the third option for showing

pretext by demonstrating that the proffered justification was “insufficient to warrant the

challenged conduct.” Grace, 521 F.3d at 670. The only argument she offers in this regard

is based on the fact that she had greater overall seniority than Weldon, and testimony

reflecting her subjective belief that as an Engineer I, she had “the same exact workload”

as employees in Engineer II and Engineer III positions. (Gibson Dep. 45:4-10.) But

Plaintiff has cited no authority or made any colorable argument suggesting that MGM’s

basing the promotion decision on specific experience rather than general seniority is an

insufficient basis for that decision. And any subjective belief on Plaintiff’s part that she

deserved the position because she did the same work as Engineer II and Engineer III

employees is both undermined by her testimony that Weldon was more qualified based on

his experience in the hotel, and insufficient as a matter of law in any case. See Neff v. City

of E. Lansing, 724 F. App'x 448, 452–53 (6th Cir. 2018) (“[A]ll that [the plaintiff] has

offered this Court is her own subjective belief that she was more qualified than others

who were promoted and that she was discriminated against based on her sex. That is

insufficient to show pretext and overcome a motion for summary judgment.”) (footnote

omitted) (citing Mitchell v. Toledo Hosp., 964 F.2d 577, 584–85 (6th Cir. 1992) and

Briggs v. Potter, 463 F.3d 507, 516 (6th Cir. 2006)).

                                              32
       A reasonable juror could certainly disagree with MGM’s decision to promote the

less senior Weldon over Plaintiff, but this alone does not entitle Plaintiff to proceed on a

Title VII claim. An employer’s decision may be unfair, unwise, unreasonable, or even all

three, but it is only actionable under Title VII’s discrimination provisions if it was

discriminatory. See Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 462 (6th Cir. 2004)

(“As we have oft times repeated, ‘it is inappropriate for the judiciary to substitute its

judgment for that of management.’”) (quoting Smith v. Leggett Wire Co., 220 F.3d 752,

763 (6th Cir. 2000)); Covington, 93 F. App’x at 840 (“[A] trial court does not ‘sit as a

super-personnel department’ in Title VII cases to second-guess the wisdom of an

employer’s standards.”) (quoting Hedrick, 355 F.3d at 462).

       Since Plaintiff has raised no genuine issue of material fact as to the pretextual

character of MGM’s stated rationale for its decision to award the “Engineer II – FACE

Team” position to Weldon, MGM is entitled to summary judgment on Plaintiff’s Title VII

and ELCRA claims insofar as they are based on that decision.

       D. 2016 Application for E-III Position

       The other factual basis for Plaintiff’s Title VII and ELCRA discrimination claims

that the parties argue in their briefs on MGM’s Motion for Summary Judgment is MGM’s

decision to hire Joseph Davis instead of Plaintiff into the “Engineer III – Journeyman”

position to which Plaintiff also applied in 2016. The Court concludes that a

discrimination claim on this basis also cannot survive summary judgment.

       MGM argues that Plaintiff cannot make a prima facie case on this basis for her

                                              33
discrimination claims because MGM’s internal job description expressly required a

journeyman’s license for this position (see Def.’s Mot. Ex. G, E-III Description at Pg ID

155.), and because it is undisputed that Plaintiff did not possess such a license, while

Davis did. (MGM also contends that any argument by Plaintiff that she was qualified

through experience pursuant to the Labor Agreement is preempted, but as discussed in

Section IV.A, supra, the Section 301 preemption doctrine very likely does not apply to

Title VII claims, and so the Court does not grant summary judgment to MGM on this

basis.)

          Plaintiff offers several arguments in her Response. First, she argues that she met

the journeyman’s license requirement pursuant to the Labor Agreement, which includes

among the qualifications for Engineer III positions: “Trade related certification or license

where mandated by trade regulatory requirements. Eight (8) years of experience may be

an acceptable alternative for the license requirement[.]” (Labor Agreement at 110, Pg ID

123.) Accordingly, Plaintiff contends, she was in fact qualified for the position. Second,

Plaintiff argues that to whatever extent MGM claims that a journeyman’s license was a

strict requirement, this argument is undermined by the fact that in 2012, MGM hired a

new employee into an Engineer III position who did not have a valid Michigan

journeyman’s license. Finally, Plaintiff argues that MGM’s discriminatory motive is

evidenced by “false fabricated statements” that Lewis and Valentine wrote on her

Interview Rating Sheet in order to justify the promotion decisions. (Pl.’s Resp. at 13, Pg

ID 238.) These include the statements by both Lewis and Valentine that Plaintiff did not

                                               34
possess a journeyman’s license, and the statement by Valentine that Plaintiff “said she

[does] not know the hotel – but she should get the job – worked here 17 years.” (Def.’s

Mot. Ex. K, Gibson Interview Materials at 173, 177.)

       In its Reply, MGM acknowledges that the Labor Agreement does provide for work

experience as an alternative qualification to a journeyman’s license, but argues that the

Labor Agreement is clear that this is a discretionary decision on MGM’s part, and points

out that the internal job description simply mandates a journeyman’s license as a

requirement, which means that MGM elected not to allow experience to substitute for a

journeyman’s license for this specific position.

       On each of these issues, MGM has the controlling position. To begin with,

Plaintiff’s arguments concerning “false statements” are devoid of merit. Whatever the

validity of Plaintiff’s claim that her work experience should have been treated as

equivalent to a journeyman’s license, the managers’ notes in the Interview Rating Sheets

that Plaintiff did not, in fact, possess such a license obviously do not constitute “false

statements.” Plaintiff does not dispute that she did not have a journeyman’s license, and

testified to that fact under oath. (Gibson Dep. 47:23-48:7.) As to Valentine’s note that

Plaintiff “said she does not know the hotel,” Plaintiff claims that this was false because in

fact she “did not say she did not know the hotel, she said she worked primarily in the

Casino, but still worked in the hotel as well.” (Pl.’s Resp. at 14-15, Pg ID 239-40.) In

support of this assertion, Plaintiff cites the portion of her deposition in which she testified

that she answered plumbing maintenance calls in the hotel “a few times.” (Gibson Dep.

                                              35
48:18-21.) This does nothing to establish what Plaintiff said in the interview, and thus

does not establish that Valentine made any false statement. Plaintiff’s testimony on her

experience in the hotel was inconsistent, at any rate, as at a later point in the deposition, in

response to a question as to whether she had customer-service experience in the hotel,

Plaintiff testified: “Hotel customer service is the same as casino customer service, I would

believe. Customer service is customer service. But I've never worked in the hotel, and

neither has any of the other employees that got the job and the proper training.” (Gibson

Dep. 82:10-16.) Plainly, there is no colorable argument that “false statements” were made

amid MGM’s evaluation of Plaintiff’s application.

       The parties’ other arguments primarily concern whether Plaintiff was qualified for

the Engineer III position, which is the second essential element of her prima facie case.

As noted supra, the Sixth Circuit has held that the requirements of a Title VII prima facie

case can be context-specific, and that issues of fact may arise as to whether an employer’s

stated criteria for a position really constitute the relevant qualifications if the employer

does not always adhere to them in making hiring decisions. See Seay, 339 F.3d at 465-66.

       But Plaintiff’s argument that MGM has hired applicants without journeyman’s

licenses for Engineer III positions in the past is not persuasive in this regard. Plaintiff

offers only one example of such an applicant—William Walker, who MGM hired as an

Engineer III in 2012—and argues that since Walker possessed a journeyman’s license

issued by the city of Phoenix, and since the state of Michigan does not recognize

plumbing licenses from other jurisdictions, Walker did not possess a valid Michigan

                                              36
journeyman’s license when he applied to MGM and was therefore no different from

Plaintiff, given that his application depended on experience rather than a valid

journeyman’s license. Plaintiff supports this argument with language drawn from the

website of Michigan’s Department of Licensing and Regulatory Affairs (“LARA”),

which indicates that “[t]he state of Michigan does not reciprocate with any other state or

country for plumbing licensing. As a result, you are required to pass an examination to

receive a license to perform plumbing work in Michigan.” (Pl.’s Resp. Ex. M, LARA

Website at 2, Pg ID 309.) Assuming that this is an accurate statement of Michigan law as

it applies to journeyman plumbers, these facts do not establish that MGM relaxes its

journeyman’s license requirement for Engineer III positions based on the applicant’s

experience, nor does it show that Walker’s 2012 application was similarly situated to

Plaintiff’s 2016 application. At most, it suggests that the journeyman’s license

prerequisite for an Engineer III position is not necessarily limited to Michigan

journeyman’s licenses. Notably, the section of the LARA website cited by Plaintiff also

states:

              A person who is licensed as a journey plumber in another
              state or country shall appear before a quorum of the state
              plumbing board to present evidence as to his or her possession
              of a journey license and the licensing requirements from the
              licensing state or country. The state plumbing board shall
              determine if the individual will be allowed to take the
              Michigan journey plumber examination.

(LARA Website at 2, Pg ID 309.)



                                             37
       Plaintiff’s argument that Walker was similarly situated to her depends upon the

assumption that possessing an out-of-state journeyman’s license is equivalent to

possessing no journeyman’s license at all, and the language from the LARA website

quoted above, which suggests that an out-of-state journeyman’s license may serve in part

to qualify an individual to take Michigan’s “journey plumber examination,” undermines

this assumption. Moreover, the internal job description states only “Journeymen license

required,” and does not specify that the applicant can fulfill this prerequisite only by

possessing a valid Michigan journeyman’s license. This was also the case when Walker

interviewed in 2012, as he testified that the job listing “didn't say any state, it said

journeyman plumber card, which I did produce.” (ECF No. 24, Deposition of William

Walker at 13:16-20.) In short, Plaintiff offers no reason to conclude that MGM’s failure

to require all newly hired or promoted Engineer III employees to have Michigan

journeyman’s licenses means that MGM does not actually require them to possess

journeyman’s licenses at all. Thus, MGM’s hiring of Walker at the Engineer III level does

not create a genuine issue of material fact as to the consistency of MGM’s licensing

requirement for that position.

       Significantly, the distinction that MGM draws between the Labor Agreement and

the internal job description is critical with regard to the issue of whether Plaintiff was

qualified for the “Engineer III – Journeyman” position. Plaintiff’s argument is that since

the Labor Agreement provides that work experience may be a valid substitute for an

otherwise required license, she did in fact meet the qualifications for the position. Yet as

                                               38
MGM aptly points out, what the Labor Agreement really does is give MGM discretion to

permit such a substitution. This is based on two separate provisions of the Labor

Agreement: (1) the work-equivalency provision itself, which is phrased in permissive

rather than mandatory language (“Eight (8) years of experience may be an acceptable

alternative for the license requirement” (Labor Agreement at 14, Pg ID 119 (emphasis

added))); and (2) the provision elsewhere in the Labor Agreement that “[t]he

qualifications required for a position will be determined by the Employer; such

determination shall not be arbitrary or capricious.” (Id. at 110, Pg ID 123.) The fact that

the internal job description contains a journeyman’s license requirement but no indication

that work experience may substitute for it, then, indicates that MGM determined that for

the “Engineer III – Journeyman” position, only an actual journeyman’s license would met

the requirement. (See Def.’s Mot. Ex. H, E-II Description.)

       For these reasons, the Court finds that Plaintiff has failed to raise a genuine issue

of material fact as regards the second prong of the prima facie standard. Even if the Court

finds that Plaintiff has adequately made a prima facie case—for example, if the Court

concludes that MGM’s 2012 hiring of Walker undermines its assertion that a

journeyman’s license is actually required for Engineer III positions—then Plaintiff’s

claim based on the Engineer III position nevertheless fails at the pretext stage just as her

claim based on the Engineer II position does. MGM’s justification for hiring Davis

instead of Plaintiff into the Engineer III position is that based on Davis’s experience and

licensure as well as Plaintiff’s lack of a journeyman’s license, the decision-makers

                                             39
concluded that Davis was more qualified than Plaintiff for the job. The Interview Rating

Sheets that Lewis and Valentine completed for both Plaintiff and Davis support this

justification. (Compare Def.’s Mot. Ex. K, Gibson Interview Materials with Pl.’s Resp.

Ex. O, Davis Interview Materials.) And for the same reasons articulated in the discussion

of Plaintiff’s claim regarding the Engineer II position that was awarded to Weldon, supra,

Plaintiff has offered no evidence on which a reasonable jury could find that this proffered

explanation was pretextual because it either “(1) has no basis in fact, (2) did not actually

motivate the defendant's challenged conduct, or (3) was insufficient to warrant the

challenged conduct.” Grace, 521 F.3d at 670.

       Accordingly, to the extent that Plaintiff’s claims are based on MGM’s staffing of

the Engineer III position in 2016, MGM is entitled to summary judgment on those claims

as well.

V. McDANIELS v. PLYMOUTH-CANTON COMMUNITY SCHOOLS (PCCS) __ Fed.
App’x__ 2018, 2018 WL 5734695, November 1, 2018 (6th Cir. 2018)

       In McDaniels, the Plaintiff, a custodian at PCCS, applied three times to Plant

Engineer positions and was passed over each time in favor of a male candidate who had

closer relations with members of the hiring committee, and because they had been

observed to be more proficient in hands-on maintenance skills then McDaniels. The

Sixth Circuit held:

              Although McDaniels establishes a prima facie case of
              discrimination, she cannot carry her burden of showing that
              PCCS’ proferred reason for failing to hire her was pretext for
              gender discrimination.

                                             40
P.1

       In the instant case, Gibson did not have adequate hands-on experience with the

range of maintenance required for the hotel positions she applied for. From 2002-03 until

2015, when Gibson first applied, she did not take any courses to provide her with

expertise in the complete range of necessary non-plumbing FACE expertise required for a

hotel-based position.

       In the instant case, the successful candidates had demonstrated hands-on

experience in all categories of hotel engineer requirements – not just plumbing

experience.

       The Sixth Circuit in McDaniels noted “that some of the hiring decisions were

motivated by the stronger familiarity and personal relationships that members of the

hiring committees had with the successful candidates than with McDaniels.” The Sixth

Circuit concluded that this reason can also be legitimate and may not amount to

discrimination on the basis of gender. The Sixth Circuit elaborated:

              [O]ur law establishes that both reasons can be legitimate and
              may not discriminate on the basis of gender. Whether or not a
              candidate has demonstrated his or her ability regularly to
              perform the hands-on maintenance tasks that are required of a
              Plant Engineer may be a legitimate and highly rational reason
              for selection. Further, an employer may give greater weight
              to some qualifications than others and may look to
              qualifications that are not expressly articulated in the job
              description. See Browning v. Dep’t of the Army, 436 F.3d
              692, 696-97 (6th Cir. 2006).




                                            41
McDaniels at 6. To the extent that Gibson has argued that she was discriminated against

because other applicants were better known to the individuals responsible for promotion

decisions, McDaniels notes that this can be a legitimate factor.

       In Wrenn v. Gould, 808 F.2d 493, 502 (6th Cir. 1987), the Sixth Circuit noted that

“Title VII does not diminish lawful traditional management prerogatives in choosing

among qualified candidates.”

       In McDaniels, the Plaintiff asserted that defendant had never hired a female Plant

Engineer, but the Sixth Circuit none-the-less held, reluctantly, that her lack of hands-on

experience undermined her claim of pretext:

              This is indeed troubling. However one or two female Plant
              Engineers had worked for PCCS, and another was hired after
              McDaniels departure.”

McDaniels, P.7

       This Court well-recognizes that an employer may not discriminate on the basis of

gender. Plaintiff Gibson posits that Lewis and Valentine, the two MGM individuals that

chose to not promote Plaintiff Gibson, had never been involved in promoting a female in

the Engineering Department. This is incorrect!

       Defendant MGM Grand, by a committee that included Jimmy Valentine, did

promote Amy Winton, a female in the Engineering Department. Plaintiff’s response to

that fact was to file a motion in limine to exclude introduction into evidence of

comparator female Engineer Amy Winton’s promotion. Plaintiff asserted that Winton’s

promotion was really not that of a female because she was a lesbian. Plaintiff Gibson’s

                                             42
motion in limine stated that Winton was not a comparable because “Amy Winton as a

homosexual female is not similarly situated as a straight married female. As a gay

woman Ms. Winton does not share the same traditional stereotypes with Plaintiff as it

pertains to romantic and sexual relationships.” (ECF #34) P.5. The Court rejects this

noxious argument by Plaintiff. This Court considers Ms. Winton a comparable female in

the same Engineering Department.* This fact significantly undermines Plaintiff’s claim of

gender discrimination, and her further assertion that Defendant’s articulated response is

pretextual for unlawful gender discrimination.

VI. CONCLUSION

       Plaintiff Gibson is unable to show that a reasonable jury could find that

Defendant’s articulated motives in denying her promotions were a pretext for gender

discrimination. Thus, her Title VII and ELCRA claims fail.

       SO ORDERED.



                                           s/Paul D. Borman
                                           PAUL D. BORMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: January 25, 2019




*
 Defendant notes in its Supplemental Brief, 11-29-18 (ECF #44), Page ID 984, “Amy Winton
was promoted from E-I to E-II, and ultimately E-III by Jimmy Valentine over male candidates.
(ECF #39, Page ID 960-963; ECF #41, Page ID 967.

                                             43
